133 F.3d 925
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Allen P. ALEXANDER, Plaintiff-Appellant,v.James H. GOMEZ, Director, Defendant-Appellee.
No. 94-16707.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner Allen P. Alexander appeals pro se the district court's sua sponte dismissal under 28 U.S.C. § 1915(d) of his 42 U.S.C. § 1983 action alleging his constitutional rights have been violated by the failure of California prison officials to provide single cells for long term prisoners.  We affirm for the reasons stated in the magistrate judge's Findings and Recommendation filed on May 3, 1994, which were adopted in full by the district court on August 31, 1994.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3